DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites the limitation “measure welds per sec/min/hour”, however it is unclear what this limitation claims.  It is unclear whether the claim means to measure the number of welds within each second, the number of welds within each minute, and the number of welds within each hour; or the claim mean to measure the number of welds each second, the number of welds each minute, or the number of welds each hour in the alternative; or does the limitation perform some calculation wherein the number of welds per second are divided by minutes, and this value is then divided by hours; or does it represent 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim 6 recites “measuring a number of times tack welding is 22 WJO0089USC / WJ 189performed to measure welds per sec/min/hour by a controller”.   The limitation counts the number of welds for a period of time, which under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic controller components.  That is, other than reciting “by a controller”, nothing in the claim element precludes the step from practically being performed by the mind.  This limitation therefore falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because although other elements like storing inputs in memory, setting switch selections measuring weld time, and converting weld modes, these additional elements do not 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to count the number of welds for a period of time amounts to no more than mere instructions to apply the exception using a generic controller component. Mere instructions to apply an exception using a generic controller component cannot provide an inventive concept. The claim is not patent eligible.  Claims 7-9 are rejected based on their dependence on claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 6 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Becker et al. (US Pat. Pub. 20130291271).
Regarding Claim 6, Becker discloses a method of controlling a welding helmet (fig. 2, 20, welding helmet assembly, with 30, control circuitry), the method comprising: inputting a plurality of welding conditions through a setting unit (32, manual adjustment inputs, and/or 36, audio device; and see para. [0035] wherein the operator switches between various memory stored lens modes [e.g. weld, cut, grind]; and para. [0022] where manual inputs 32 enable the user to adjust device setting) and storing the input information in a memory (42, storage device; with para. [0039] describing the storage device being memory to store data related to the arc detection system including data sensed, detected, calculated, and/or determined); measuring a number of times tack welding is performed (see the last sentence of par. [0033] wherein tack welds are counted) to measure welds per sec/min/hour by a controller (Becker measures the number of welds for a period of time [i.e. when the timer of Becker is reset it begins to count the number welds, with the number of welds after any particular period of time being counted, such that welds within a time period are measured, for example when the reset is pushed, and after 1 minute has passed, the number of weld for that minute would have been counted, so the count of welds for various periods of times is taught in the device of Becker, and the prior art broadly reads on the claimed limitation of “measure welds per sec/min/hour”; if applicant’s intent is to calculate and display some specific weld rates, the claim wording should be amended convey this without the 
Regarding Claim 9, Becker discloses a method according to claim 6, as described above, and further discloses the measuring of the actual welding time by the controller comprises detecting presence and intensity of welding light from a light sensor (see para. [0024] wherein intensity is determined by optical sensor 38) to check operation time of continuous welding (see para. [0032] wherein the duration of a welding arc is determined and the total duration of welding arcs over a period of time is total duration of welding arcs over a period of time is determined; and para. [0033] where welds under a certain time threshold can be excluded from the count).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US Pat. Pub. 20130291271) and Huh (US Pat. Pub. 20110251838).
Regarding Claim 1, Becker discloses a welding helmet control device (fig. 2, 20, welding helmet assembly, with 30, control circuitry) comprising: a welding sensor or a light sensor (38, optical sensor) configured to detect presence and intensity of welding light; a controller (see para. [0021] wherein the control circuitry 30 includes a microcontroller) configured to count presence (see para. [0033] wherein they count the number of welding arcs [i.e. the number of times welding light is present]), intensity (see para. [0024] wherein intensity is determined by optical sensor 38), and elapsed time of welding light (see para. [0032] wherein the duration of a welding arc is determined and the total duration of welding arcs over a period of time is determined), detected by the welding sensor or the light sensor (see para. [0036] wherein the control circuitry 30 receives data detected by the optical sensor 38), and to determine welding intensity (see para. [0024] wherein intensity is determined by optical sensor 38), weld time (see para. [0032] wherein the duration of a welding arc is determined and the total duration of welding arcs over a period of time is determined calculate efficiency), and weld number (see para. [0033] wherein control circuitry 30 determines the number of welding arcs [i.e. the number of times welding light is present]); a memory configured to store the welding intensity, the weld time, and the weld number, determined by the controller (42, storage device; with para. [0039] describing the storage device being memory to store data related to the arc detection system including data sensed, detected, calculated, and/or determined); a display (44, display) configured to display the welding intensity, the weld time, and the weld number, stored in the memory (see para. [0040] wherein data received from the storage device 42 is displayed on the display 44); a shutter driver configured to drive a shutter liquid crystal display (LCD) to vary a 
Although Becker discloses measuring, determining, storing (via memory), and displaying time periods that include the resting time (Becker teaches measuring total time which includes when welding is not occurring [i.e. resting times] as described in para. [0032] wherein the total duration of welding arcs over an extended period of time is determined inorder to calculate efficiency), Becker is silent on specifically identifying the time period of a resting time. 
Huh teaches a welding helmet control device (see fig. 1 and fig. 2, item 260, memory, item 230, display, para. [0036], and para. [0039], describing the memory storage and display of data of the operating states; and see the abstract and para. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker to incorporate the teachings of Huh by including the parameter of resting time into the data/parameter of times measured, stored, calculated, and displayed.   Doing so allows for the calculation of other productivity/efficiency metrics that are desirable for evaluating workers like determining idle time or worker inefficiency. 
Regarding Claim 5, Becker in view of Huh teach the welding helmet control device according to claim 1, as described above, and Becker further teaches wherein the controller detects presence and intensity of welding light from the light sensor (see para. [0024] wherein intensity is determined by optical sensor 38, and a signal is outputted to the control circuitry 30) to check operation time of continuous welding (see para. [0032] wherein the duration of a welding arc is determined and the total duration of welding arcs over a period of time is determined), measures operation time of spot welding (see the last sentence of par. [0033] wherein tack weld duration is counted), which is equal to or greater than predetermined time (see para. [0033] which describes the use of a tack weld time threshold), to increase cumulative number (see the last sentence of par. [0033] wherein tack weld number is counted), measures operation time of continuous welding, which is equal to or greater than predetermined time after the cumulative number is increased, to increase cumulative time, and applies the cumulative time to measurement of the actual welding time (see para. [0032] wherein the duration of a welding arc is determined and the total duration of welding arcs over a .

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US Pat. Pub. 20130291271), Huh (US Pat. Pub. 20110251838), and Dekeuster (US Pat. Pub. 20160022496).
Regarding Claim 2, Becker in view of Huh teach the welding helmet control device according to claim 1, as described above, and Becker further teaches wherein the setting of the welding conditions comprises shielded metal arc welding, tungsten inert gas (TIG)-welding, and metal inert gas (MIG)-welding (see para. [0017] wherein the welding system techniques includes shielded metal arc welding [i.e. SMAW], TIG, and MIG welding.
Becker is silent on setting of the welding conditions comprises CO2 welding.
Dekeuster teaches a welding helmet control device (see abstract) with setting of the welding conditions comprises CO2 welding (see para. [0034] wherein one of the selectable welding groups is metal active gas [i.e. MAG, with CO2 welding being a type of MAG welding]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker in view of Huh to incorporate the teachings of Dekeuster by including CO2 welding as a setting.  Doing so is combining prior art elements (weld type settings of Becker and Dekeuster) according to known methods to yield predictable results of allowing the welding helmet features to 
Regarding Claim 3, Becker in view of Huh teach the welding helmet control device according to claim 1, as described above, and Becker further teaches wherein the setting unit is formed on a cartridge (see fig. 2 where 32, manual adjustment inputs, is on 24, lens assembly; and see para. [0021] where the lens assembly is a single unit that is mounted on the helmet shell [i.e. cartridge]); and wherein the setting selection switch and the grind mode conversion switch are formed on the cartridge as a dial-type operation unit configured to search for or input information on a current welding state and a previous welding state (see para. [0022] where the switch can be a knob [i.e. dial type where rotation of the device switches selection]).
Becker is silent on wherein a switches are formed as a dial-type switch on a lateral surface of a welding helmet 
Dekeuster teaches wherein a switches are formed as a dial-type switch on a lateral surface of a welding helmet (see fig. 3, 302, see para. [0025]-[0026] wherein the knob functions to alter welding states).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker in view of Huh to incorporate the teachings of Dekeuster by including a controlling switch formed as a dial-type switch on a lateral surface of a welding helmet.  Doing so is the use of known technique (Dekeuster’s use of selector knobs on the side of the welding helmet) to improve similar devices (Becker’s welding helmet with switches for switching between weld and grind modes) in the same way by making it easier for a user wearing the 
Regarding Claim 4, Becker in view of Huh teach the welding helmet control device according to claim 1, as described above, and Becker further teaches wherein the setting selection switch and the grind mode conversion switch are formed as a dial-type switch (see para. [0022] where the switch can be a knob [i.e. dial type where rotation of the device switches selection]).
Becker is silent on wherein the switch is formed on a lateral surface of a welding helmet.
Dekeuster teaches wherein the switch is formed as a dial-type switch on a lateral surface of a welding helmet (see fig. 3, 302, see para. [0025]-[0026] wherein the knob functions to alter welding states).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker in view of Huh to incorporate the teachings of Dekeuster by including a controlling switch formed as a dial-type switch on a lateral surface of a welding helmet.  Doing so is the use of known technique (Dekeuster’s use of selector knobs on the side of the welding helmet) to improve similar devices (Becker’s welding helmet with switches for switching between weld and grind modes) in the same way by making it easier for a user wearing the helmet to adjust setting without removing the helmet or welding protective gear like gloves, as taught by Dekeuster (see para. [0011]).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US Pat. Pub. 20130291271) and Beeson (US Pat. Pub. 20170289424).
Regarding Claim 7, Becker discloses the method according to claim 6, as described above, but is silent on wherein the welding conditions comprises a type and thickness of an iron plate as a welding target.
Beeson teaches welding headwear wherein the welding conditions comprises a type and thickness of an iron plate as a welding target (see para. [0030] wherein adjustable settings for the filter include material thickness and material type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker to incorporate the teachings of Beeson by including wherein the welding conditions comprises a type and thickness of an iron plate as a welding target.  Doing so is the use of known technique (Beeson thickness and material type selection to aid in shade selection for viewing welding) to improve similar devices (Becker’s welding helmet with adjustable settings) in the same way inorder to provide for better viewing of welding by accounting for different shade requirements that would be needed for welding performed on different materials and different thicknesses. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US Pat. Pub. 20130291271) and Dekeuster (US Pat. Pub. 20160022496).
Regarding Claim 8, Becker discloses the method according to claim 6, as described above, and further discloses wherein the setting unit is formed on a cartridge (see fig. 2 where 32, manual adjustment inputs, is on 24, lens assembly; and see para. [0021] where the lens assembly is a single unit that is mounted on the helmet shell [i.e. 
Becker is silent on wherein the dial-type unit formed on a lateral surface of a welding helmet
Dekeuster teaches wherein the dial-type unit formed on a lateral surface of a welding helmet (see fig. 3, 302, see para. [0025]-[0026] wherein the knob functions to alter welding states).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker to incorporate the teachings of Dekeuster by including a controlling switch formed as a dial-type switch on a lateral surface of a welding helmet.  Doing so is the use of known technique (Dekeuster’s use of selector knobs on the side of the welding helmet) to improve similar devices (Becker’s welding helmet with switches for switching between weld and grind modes) in the same way by making it easier for a user wearing the helmet to adjust setting without removing the helmet or welding protective gear like gloves, as taught by Dekeuster (see para. [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL STUART POETZINGER whose telephone number is (313)446-4873.  The examiner can normally be reached on Tuesday to Friday, 10am - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S. POETZINGER/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761